Citation Nr: 1708552	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  11-02 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an increased rating for shell fragment wound, right chest with residual scars and retained metallic foreign body, muscle group XXI, rated 10 percent disabling. 

2. Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1965 to April 1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in October 2009 and June 2010.  Jurisdiction over the Veteran's claims file is currently with the VA RO in Detroit, Michigan.  

In October 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) via videoconference and a transcript of that hearing is of record.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's injury to muscle group XXI has been manifested by intermittent sharp pain on motion, a lower threshold for fatigue, fatigue-pain, and impairment of muscle function that more nearly approximates a moderately severe muscle group injury. 

2. The evidence of record does not show that the Veteran's muscle group XXI disability showed any signs or symptoms that were not contemplated by the rating criteria, or caused frequent hospitalizations or marked occupational impairment. 


CONCLUSION OF LAW

The criteria for a 20 percent rating for shell fragment wound, right chest with residual scars and retained metallic foreign body, muscle group XXI have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.56, 4.71a, Diagnostic Code 5321 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The letter dated in August 2009 satisfied the duty to notify provisions regarding the Veteran's claim for an increased rating.  The letter provided the Veteran with notice of what type of information and evidence was needed to establish a claim for an increased rating for a muscle injury and how effective dates are assigned.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Board also concludes that VA's duty to assist has been satisfied with regard to the issue decided on appeal.  The Veteran's service treatment records and VA medical records are associated with the claims file. Private medical records identified by the Veteran have also been associated with the file. With regard to the Veteran's claim for an increase, the Board does not find that any outstanding records have been identified that are relevant to the claim decided on appeal.

The Veteran was afforded a VA examinations related to his claim for an increased rating in September 2009, September 2013, and February 2016.  The Veteran has argued that these examinations have been inadequate to appropriately evaluate his claim for an increased rating.  The Board notes that each evaluation indicates that the claims file was reviewed and that the examiner considered the Veteran's complaints and provides findings of a thorough physical examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additionally, during the Veteran's Board hearing, the Veteran was provided an opportunity to describe any symptoms or additional impairment caused by his muscle group injury that he did not feel had been provided to the VA examiners.  The symptoms described by the Veteran were contemplated by the rating criteria, and did not provide evidence of frequent hospitalizations or marked occupational impairment.  The Board finds the VA examinations to be comprehensive and sufficient in addressing the severity of the Veteran's residuals from the shell fragment wound of the right chest with residual scars and retained metallic foreign body, and the totality of the evidence sufficient to adjudicate the claim for an increased rating on appeal. 

Further, as noted above, the Veteran also testified at a hearing before the Board in October 2016.  The hearing focused on the elements necessary to substantiate the Veteran's claim for an increased rating, and provided the Veteran with an opportunity to submit additional evidence and argument to substantiate his claim.  The Veteran, nor his representative, has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.

The Board finds that the duty to assist has, therefore, been satisfied and there is no reasonable possibility that further assistance would be capable of substantiating the claim decided on appeal.  38 U.S.C.A. § 5103A(a)(2) (West 2014). 

Increased Ratings

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran is service connected for a chest muscle disability, currently evaluated as 10 percent disabling.  The Veteran has asserted that his disability rating does not adequately reflect the severity of his disability.  The Veteran's disability has been rated under 38 C.F.R. § 4.73, Diagnostic Code 5321, the muscles controlling the respiration of the thoracic muscle group.  Under this diagnostic code, a 0 percent rating is assigned for a slight impairment of muscle function, a 10 percent rating is assigned for moderate impairment, and a 20 percent rating is assigned for moderately severe or severe impairment.  38 C.F.R. § 4.73.

Muscle group damage is categorized as mild, moderate, moderately severe, and/or severe, and evaluated accordingly.  38 C.F.R. § 4.56.  Disability of a muscle group is based on impaired joint motion and its ability to perform its full work.  Principal symptoms are weakness, fatigability, coordination, swelling, deformity, and atrophy.  The principal factors are impairment of delicate coordination, strength of scar bound muscles, and lowering of fatigue threshold.  Skin scars are incidental and negligible but allow for envisaging the whole track of the missile, including any bony or nerve involvement.  It is the deep intra-and inter-muscular scarring that is disabling.  Through-and-through or other wounds of the deep structure almost invariably cause scarring so that muscles pull against other muscles causing incoordination and loss of strength.  Prolonged exertion brings about fatigue and pain, thus interfering with function.  38 C.F.R. §§ 4.47, 4.48, 4.49, 4.50, 4.51, 4.54 (2016).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

A slight muscle disability is one where the injury was a simple wound of muscle without debridement or infection.  The service department record would show a superficial wound with brief treatment and return to duty.  There would be healing with good functional results.  There are no cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c).  Objectively, there would be a minimal scar, with no evidence of fascial defect, atrophy, or impaired tonus.  There would be no impairment of function, or metallic fragments retained in muscle tissue.  

Moderate disability of the muscles results from through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  History and complaint include service department or other evidence showing in-service treatment for the wound, and consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings include entrance and (if present) exit scars indicating short track of missile through muscle tissue; some loss of deep fascia or muscle substance, or impairment of muscle tonus and loss of power or lowered threshold fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2). 

Moderately severe disability of muscles results from through and through or deep penetrating wound by a small high velocity missile or large low velocity missile with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History and complaint include service department or other evidence showing hospitalization for a prolonged period for treatment of wound and there is a record of consistent complaint of the cardinal signs and symptoms of muscle disability, and if present, evidence of inability to keep up with work requirements.  Objective findings include entrance and (if present) exit scars indicating track of missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles results from through and through or deep penetrating wound due to high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open commuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  History and complaint include service department or other evidence showing hospitalization for a prolonged period for treatment of wound and there is a record of consistent complaint of the cardinal signs and symptoms of muscle disability, and if present, evidence of inability to keep up with work requirements.  Objective findings include ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track.  Palpation indicates loss of deep fascia or muscle substance, or soft flabby muscles in wound area. Tests of strength and endurance compared with the uninjured side demonstrate severe evidence of impairment of function.  38 C.F.R. § 4.56(d)(4).

The Veteran's records indicate that in January 1966 the Veteran received a shell fragment wound to the right chest during service in the Republic of Vietnam.  The September 2009 VA examiner indicated that the Veteran's condition was the result of multiple large caliber, high velocity missiles of shrapnel that caused injury to the muscles of the Veteran's right chest wall.  Due to his injury, he was taken by helicopter to a hospital where he received treatment for 10 days.  The Veteran was unable to return to duty for a month following his injury.  No associated bone, nerve, vascular or tendon injuries were noted.  

Upon examination, the 2009 examiner noted that the Veteran's injury currently caused symptoms of pain.  Muscle strength was reported to be normal.  A 4 centimeter (cm) by 0.5 cm scar was noted.  The scar was not painful, tender to the touch, or adherent to the underlying tissue.   A chest x-ray revealed shallow inspiration and multiple radiopaque metallic densities projected on the lungs and upper abdomen.  The examiner noted that the Veteran retired from general motors in 2000 due to age or duration of work.  No significant occupational effects were noted relating to the Veteran's ability to work and no effects were noted on his usual daily activities. 

In September 2013, the Veteran was provided another VA examination regarding his service-connected injury.  The Veteran stated that his condition caused "off and on" pain in the area of his retained shell fragments.  The examiner reported that the condition caused a lower threshold for fatigue and fatigue pain for his right chest wall.  It was reported that the Veteran's injury did not affect muscle substance or function or cause any other pertinent physical findings, complications, conditions, signs or symptoms. 

In February 2016, the Veteran underwent another VA examination regarding his muscle injury of the right chest.  The Veteran reported that he suffered from sharp pain off and on in the right side chest wall.  He stated that he takes Aleve as needed for this condition.  The examiner reported that the Veteran did not demonstrate symptoms of weakness, loss of power, or impaired coordination due to his service-connected injury.  The examiner indicated that the Veteran had multiple scars of his right chest that were 2.5 cm and 3.5 cm in length.  

During the Veteran's October 2016 hearing, the Veteran reported symptoms of a sharp pain in his chest that is more pronounced pain when he breathes in and out.  He also noted increased pain when he motions with his right side.  Regarding functional limitations, the Veteran stated that he has to use caution when he tries to lift things and that he's not able to do all the things that he used to be able to do.  With regard to his scars, the Veteran stated that the scars don't bother him.  

Upon review of the evidence of record, the Board finds that a higher evaluation to 20 percent is warranted because due to the Veteran's service-connected shell fragment wound, right chest with residual scars and retained metallic foreign body of the muscle group XXI.  The Veteran's history indicates that the Veteran's injury was the result of multiple, high velocity shrapnel type missiles that led to a prolonged period of hospitalization (10 days), as well as, a significant period before the Veteran was allowed to resume his assigned duties.  The Board notes that such a history more closely resembles the "history and complaint" recorded with a "moderately severe" muscle injury per 38 C.F.R. § 4.56.  Additionally, the Veteran's lay statements, as well as, the findings of the 2013 VA examiner indicate that the Veteran's condition continues to cause functional impairment of the XXI muscle group that includes a lower threshold for fatigue and fatigue pain, which are noted by 38 C.F.R. § 4.56 as cardinal signs and symptoms of muscle disability.  While the evidence indicates that the Veteran retired in 2000, the Board notes that the Veteran reported that these symptoms impair his ability to perform daily functions, including lift things.  Accordingly, the Board finds that the Veteran's service-connected shell fragment wound, right chest with residual scars and retained metallic foreign body of the muscle group XXI more nearly approximates the criteria of a moderately severe muscle group injury pursuant to 38 C.F.R. § 4.56.  

As noted above, Diagnostic Code 5321states that a maximum schedular rating of 20 percent rating is assigned for moderately severe or severe impairment of muscle group XXI. See 38 C.F.R. § 4.73.

The Board finds that no higher rating is warranted based upon the evidence available.  The Veteran is in receipt of the highest schedular rating for a muscle injury of the thoracic muscle group.  There are no other diagnostic codes that consider similar symptoms that provide for higher evaluations, so a rating by analogy is not appropriate.  

The Board notes that a separate or higher rating is not warranted based upon the Veteran's associated residual scars.  The evidence does not indicate, nor does the Veteran contend, that his scars are unstable or painful, are of at least six square inches (39 square centimeters) in area, or appear on the head, face, or neck.  See C.F.R. § 4.118, DCs 7800, 7801, 7804.  Accordingly, the Board finds that a higher or separate rating is not warranted based upon the Veteran's service-connected scars associated with his shell fragment wound, right chest with residual scars and retained metallic foreign body of the muscle group XXI.  

The Board also finds that referral for an extraschedular evaluation is not warranted. The evidence of record does not indicate exceptional or unusual circumstances to warrant referring this claim for extraschedular consideration.  38 C.F.R. § 3.321 (b)(1) (2016).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366  (Fed. Cir. 2009).

The manifestations of the Veteran's service-connected shell fragment wound, right chest with residual scars and retained metallic foreign body of the muscle group XXI are contemplated by the schedular criteria set forth in the rating schedule.  Particularly, Diagnostic Codes 5321, 7800, 7801, and 7804, as well as, impairment of muscle function described in 38 C.F.R. § 4.56.  The criteria for a 20 percent rating represent the average impairment in earning capacity resulting from the Veteran's service-connected condition to the maximum amount allowed under the rating schedule, which accounts for even severe disability of the thoracic muscle group and includes symptoms of diminished muscle excitability, visible or measurable atrophy, and atrophy of muscles not in track of the missile.  The cause of the shallow inspiration noted by the 2009 examiner on x-ray is unclear; however, to the extent that such a finding could be attributed to the Veteran's service-connected disability, the Board notes that the Veteran's condition is being considered under muscle group XXI, which is identified by the rating schedule as the "muscle group of respiration." Accordingly, any muscular impairment of respiration would inherently be considered in the schedular rating assigned under that muscle group's rating criteria.  Additionally, the evidence does not show that the residuals of the Veteran's muscle group XXI disability has caused frequent hospitalizations or marked occupational impairment during the appeal period.  

Therefore, as the evidence indicates that the rating schedular has contemplated the Veteran's symptoms and resulting functional impairment, the Board finds that referral of this case for extraschedular consideration is not in order.


ORDER

A rating of 20 percent for shell fragment wound, right chest with residual scars and retained metallic foreign body of the muscle group XXI is granted.


REMAND

The Board finds that the Veteran's claim for service connection for hypertension requires additional development prior to adjudication by the Board.  

During his October 2016 hearing, the Veteran, reported that he had symptoms of high blood pressure during his period of active service and that his condition was initially diagnosed in 1969, within a year of separation from his period of active service.  He reported that during his period of service he suffered from symptoms of dizziness that would occur while bending over and recurrent headaches.  He also stated that he was required to take salt tablets to avoid dehydration and heat stroke.  

The service medical records associated with the Veteran's claims file do not contain diastolic blood pressure readings of at least 90 mm or systolic blood pressure of 160 or greater.  The Board notes, however, that the Veteran's service medical records do not include an examination at separation from active service, and the Veteran was treated for symptoms of morning dizziness and complaints of headaches in August 1966.  

The medical evidence indicates that the Veteran has a current diagnosis of hypertension, and as noted above his medical records during active service did display symptoms of "dizziness" and "complaints of headaches."  While the evidence does not indicate that the Veteran's hypertension was diagnosed during his period of service, the Board finds this evidence sufficient to trigger VA's obligation to afford the claimant a VA medical examination or opinion.  38 U.S.C.A. § 5103A(d); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, remand is required to obtain a VA medical opinion regarding the etiology of his current hypertension.

Additionally, the Board notes that the Veteran served in the Republic of Vietnam and his exposure to herbicides during his period of service is conceded.  Hypertension is not a disability presumptively associated with herbicide exposure. 38 C.F.R. § 3.309 (e) (2016).  However, the National Academy of Sciences (NAS) has placed hypertension in the category of "limited or suggestive evidence of an association" with exposure to herbicides.  See e.g., Health Effects Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540, 32,549 (June 8, 2010) ("In Update 2006, NAS concluded that there was 'limited or suggestive evidence of an association between exposure to the compounds of interest and hypertension.'"); Health Outcomes Not Associated With Exposure to Certain Herbicide Agents; Veterans and Agent Orange: Update 2008, 75 Fed. Reg. 81,332, 81,333 (December 27, 2010) (NAS, in 2008, categorized certain health outcomes, including hypertension, to have "' limited or suggestive evidence of an association.' This category is defined to mean that evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence.").  This was reiterated again in Update 2010.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012).  

Although the Veteran has not asserted that his hypertension was caused by herbicide exposure, the NAS Updates provide an indication of a relationship between herbicidal exposure and hypertension.  Accordingly, the Board finds that an opinion should also be provided regarding a possible etiological relationship between the Veteran's exposure to herbicides during his active service and his current diagnosis of hypertension.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate physician regarding the nature and etiology of his hypertension.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examination report should reflect consideration of the Veteran's documented medical history and lay assertions. 

The examiner should offer an opinion as to the following:

a) Whether it is as least as likely as not (i.e., 50 percent or greater probability) that his currently diagnosed hypertension was incurred in or is otherwise related to his period of active service, including his exposure to herbicides during service; or began within one year after discharge from active service.  

The examiner is asked to discuss the Veteran's symptoms of "dizziness" and "complaints of headaches noted in his service treatment records in August 1966.  The examiner is also advised to consider the NAS Updates which concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  It is not sufficient to conclude that the Veteran's hypertension is not directly caused by herbicide exposure by stating that hypertension is not listed in VA regulations as presumptively service-connected.

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


